Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/28/2020.  
Claims 1-33 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites as below. 
1. A device for driving a compressor of a vaporous fluid, in particular an electric motor, comprising: 
a rotor and a stator having a stator core, which1 are arranged extending along a common longitudinal axis, wherein arranged pressing against a first end face of which2 is aligned in an axial direction, is a carrier element, which3 is formed having at least one receptacle element for a plug housing for accommodating at least one plug connector and also at least one clamping element for fixing the carrier element on the stator core as a coherent unit and one-piece component, wherein the at least one clamping element is arranged on a side of the carrier element aligned in the axial direction and facing toward the stator core and presses with an inner side against an outer side of an outer wall of the stator core, centering the carrier element on the stator core.   
The paragraph above is all continuous, which renders vague and indefinite for the elements and features in the claim.  It is advised to use separation.  
(1) which1: it is unclear pointing to.  It can be at least two elements out of a rotor, a stator (as whole or by a part) and a stator core.   In specification, stator is composed of core, insulation, coils, etc. 
(2) which2 and which3: It is unclear which one it is pointing to.  As being used after a comma, it can pointing to any one of elements referred before. 
(3) “wherein arranged pressing against a first end face of the stator, which is aligned in an axial direction, is a carrier element”:  Together with “which” as pointed out before, the phrases are vague and indefinite.  Each phrase can be read separately or combined together.  Result of each reading renders differently. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-22, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al (KR 20110036271 A, IDS). 
As for claim 1, NOH, used to the claim per reading below for examination purpose, discloses a device “for driving a compressor of a vaporous fluid” (preamble), in particular an electric motor, comprising: 

wherein arranged pressing against a first end face of the stator, which is aligned in an axial direction, is a carrier element (20, Fig. 2), which (= carrier element 20) is formed having at least one receptacle element (25) for a plug housing for accommodating at least one plug connector (30) and also at least one clamping element (22) for fixing the carrier element on the stator core as a coherent unit and one-piece component (20 and 22 are one-piece), 
wherein the at least one clamping element (22) is arranged on a side of the carrier element (and) aligned (with a part of stator core) in the axial direction and facing toward the stator core (by axial end portions of the part 6, Fig. 5) and presses with an inner side against an outer side of an outer wall of the stator core (as being resilient), centering the carrier element on the stator core (obvious by 6, 22).   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved fluid flow and manufacturing. 
	The preamble, for driving a compressor of a vaporous fluid, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use. 


As for claim 17, NOH discloses the device according to claim 16, wherein the clamping elements are formed having different or equal lengths in a circumferential direction of the carrier element (Fig. 3).
As for claim 18, NOH discloses the device according to claim 16, wherein the clamping elements are arranged at different or equal intervals in relation to one another in the circumferential direction of the carrier element (Fig. 3).   
As for claim 19, NOH discloses the device according to claim 16, wherein the carrier element further comprises (it is inclusive phrase) three clamping elements (consider three out of six in Fig. 3), which are formed having an equal length and are arranged distributed uniformly around the circumference.
As for claim 20, NOH discloses the device according to claim 1, wherein a system for positioning the carrier element on the stator core is formed having at least one first element (6a) and at least one second element (24), which together form a form-fitting connection (Fig. 5). 
As for claim 21, NOH discloses the device according to claim 20, wherein the at least one first element and the at least one second element each have a shape formed symmetrically in relation to the longitudinal axis (see Fig. 5).

As for claim 27, NOH discloses the device according to claim 20, wherein the at least one second element of the system is formed as a formation which corresponds to a shape of the at least one first element of the system.
As for claim 31, NOH discloses the device according to claim 1, wherein the at least one receptacle element is formed having at least one connecting passage (electrical passage), which corresponds to a connecting port of the plug housing for accommodating the at least one plug connector (obvious matter).
Claims 2, 4-15, 23-26, 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over NOH in view of POON et al (US 20170244299 A1). 
As for claim 2, NOH discloses the device according to claim 1,but failed to discloses wherein the at least one clamping element (22) has a shape in cross section of two legs arranged at an angle (“an angle” means any angle) in relation to one another. The two legs are 10a, 10b of Fig. 4A.  NOH discloses stator core has legs instead.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse location of legs, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Example reference is POON et al (US 20170244299 A1, 
As for claim 4, NOH as modified discloses the device according to claim 2, wherein the two legs of the at least one clamping element are arranged enclosing the angle at end edges and pressing against one another at outer lateral edges and are connected to one another (due to hook-latch).
As for claim 5, NOH as modified discloses the device according to claim 2, wherein a first one of the two legs of the at least one clamping element is arranged facing in a radial direction and has a shape of a circular ring or a circular ring section (when NOH is applied in view of POON, shaped in part).
As for claim 6, NOH as modified discloses the device according to claim 5, wherein a second one of the two legs of the at least one clamping element is arranged facing in the axial direction and has a shape of a cylinder or a cylinder section (when NOH is applied in view of POON, shaped in part).   
As for claim 7, NOH as modified discloses the device according to claim 6, wherein a first, free end edge of the second one of the legs of the at least one clamping element is arranged aligned in a direction of a second end face opposite to the first end face of the stator (when NOH is applied in view of POON, refer Fig. 5 of NOH).  
As for claim 8, NOH as modified discloses the device according to claim 2, wherein the carrier element further comprises a radially aligned ring surface and an axially aligned ring surface, wherein the radially aligned ring surface and the axially 
As for claim 9, NOH as modified discloses the device according to claim 8, wherein the radially aligned ring surface of the carrier element has a shape of a circular ring or a circular ring section (when NOH is applied in view of POON, shaped in part).  
As for claim 10, NOH as modified discloses the device according to claim 8, wherein the axially aligned ring surface of the carrier element has a shape of a cylinder or a cylinder section (when NOH is applied in view of POON, shaped in part).  
As for claim 11, NOH as modified discloses the device according to claim 8, wherein the at least one clamping element is arranged in a region of a free end edge of the axially aligned ring surface (when NOH is applied in view of POON, refer Fig. 5 of NOH).  
As for claim 12, NOH as modified discloses the device according to claim 11, wherein the at least one clamping element is connected along a first end edge of a first one of the two legs to the axially aligned ring surface of the carrier element (NOH shows carrier element has ring shaped).  
As for claim 13, NOH as modified discloses the device according to claim 2, and note that POON discloses wherein the at least one clamping element is arranged, in the region of a second one of the two legs, with the inner side pressing flatly against the outer side of the outer wall of the stator core.  

As for claim 15, NOH as modified discloses the device according to claim 1, wherein the carrier element further comprises a single one of the at least one clamping element which is formed extending over an entire circumference or at least in an angle range of at least 270° around the carrier element (see 20 in Fig. 3 of NOH).  
As for claim 23, NOH discloses the device according to claim 22, but failed to discloses wherein the at least one second element (6a) of the system is formed on an inner side of a leg pressing against the stator core, but failed to teach a leg of the at least one clamping element.  The two legs are 10a, 10b of Fig. 4A.  NOH discloses stator core has legs instead.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse location of legs, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Example reference is POON et al (US 20170244299 A1, IDS).  POON discloses wherein the two legs (at numeric 21) is arranged on a side of the carrier element (21, Fig. 2).   
As for claim 24, NOH discloses the device according to claim 20 but failed to teach wherein the at least one first element of the system is formed as a recess inside the outer wall of the stator core, which extends, originating from the first end face formed using the carrier element of the stator, in parallel to the longitudinal axis of the In re Einstein, 8 USPQ 167.  Example reference is POON et al (US 20170244299 A1, IDS).  POON discloses wherein the two legs (at numeric 21) is arranged on a side of the carrier element (21, Fig. 2).   
As for claim 25, NOH as modified discloses the device according to claim 24, wherein the at least one first element of the system has a shape of a groove (refer Fig. 5 of NOH).  
	As for claim 26, NOH as modified discloses the device according to claim 25, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to change shape that the groove is formed having a semicircular cross section, for easier making.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
As for claim 28, NOH discloses the device according to claim 27, but failed to teach wherein the at least one second element of the system is formed as a formation protruding from the inner side of the at least one clamping element pressing against the outer side of the outer wall of the stator core, which extends in a direction of the longitudinal axis of the stator and has a semicircular cross section. NOH discloses stator core has legs instead.  It would have been obvious to one having ordinary skill in In re Einstein, 8 USPQ 167.  Example reference is POON et al (US 20170244299 A1, IDS).  POON discloses wherein the two legs (at numeric 21) is arranged on a side of the carrier element (21, Fig. 2).   
As for claim 29, NOH as modified discloses the device according to claim 28, wherein the at least one second element of the system has a shape tapering in a direction of a second end face opposite to the first end face of the stator, in the direction of the longitudinal axis of the stator (refer Fig. 5 of NOH for shape).
With regards to claim 32, the method steps recited are inherently necessitated by the claim 1 for product of motor.  There is no required special technical feature to install.  Therefore, it is obvious to have a method for installing the device for driving the compressor of the vaporous fluid according to claim 1, the method comprising the following steps: arranging the rotor and the stator on the common longitudinal axis, wherein the stator encloses the rotor in a radial direction, and arranging the carrier element on the first end face of the stator aligned in the axial direction, wherein the at least one clamping element is arranged on the stator core aligned on the side of the carrier element aligned in the axial direction and facing toward the stator core of the stator and the at least one clamping element is elastically deformed in such a way that a force acting essentially in the radial direction on the stator core is generated between the clamping element and the outer side of the outer wall of the stator core and the carrier element is clamped on the stator core.   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NOH in view of POON, and in further view of Duppert et al (US 20160356274 A1). 
As for claim 3, NOH as modified does not disclose the device according to claim 2, wherein the two legs of the at least one clamping element are arranged at a right angle (= 90 degrees) in relation to one another.  Duppert discloses (Fig. 3, etc.) two legs of the at least one clamping element (see at 160) are arranged at a right angle (= 90 degrees) in relation to one another. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reduce number of legs as an optimal value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over NOH in view of Kinoshita et al (US 7663277 B2). 
As for claim 30, NOH does not disclose the device according to claim 20 wherein in a case of a formation of in each case at least two first elements and at least two second elements of the system, respective one of the at least two first elements and the at least two second elements corresponding to one another are formed distributed unevenly around a circumference of the stator.  Kinoshita discloses fastening elements (legs in Figs, 4-7) corresponding to one another are formed distributed unevenly around a circumference.  It would have been obvious to one having ordinary skill in the art at . 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over NOH in view of BARUSCHKE et al (US 20070113572 A1). 
As for claim 33, NOH is silent to describe a use of the device for driving the compressor, in particular the electric motor, according to claim 1, for the compressor of a refrigerant in a refrigeration circuit of a climate control system of a motor vehicle.   BARUSCHKE discloses Air conditioning unit (1) suitable for stand-alone operation in a motor vehicle includes a brushless DC motor [0017, 0027].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to use the motor of NOH into a climate control system of a motor vehicle, for use of electrical power supply in the on-board vehicle electrical system and for controlled by means of the associated power electronics.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834